 
 
EXHIBIT 10.2
 
AMENDED AND RESTATED NOTE ISSUANCE AGREEMENT
 
This Amended and Restated Note Issuance Agreement (this “Agreement”) is dated as
of the 31st day of October, 2008, and is made by and between Lime Energy Co., a
Delaware corporation (the “Company”), Richard P. Kiphart (“Kiphart”) and
Advanced Biotherapy, Inc. (“ADVB” and together with Kiphart, “Noteholders”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Noteholders are parties to that certain Note
Issuance Agreement dated as of August 14, 2008 (the “Existing Agreement”),
pursuant to which the Company issued to (i) Kiphart, that certain Second Amended
and Restated Revolving Line of Credit Note dated August 14, 2008 in the maximum
principal amount of $14,500,000 (the “Kiphart Note”) and (ii) ADVB, that certain
Second Amended and Restated Revolving Line of Credit Note dated August 14, 2008
in the maximum principal amount of $1,500,000 (the “Existing ADVB Note”);
 
WHEREAS, ADVB has agreed to loan an additional $3,000,000 to the Company to be
evidenced by that certain Third Amended and Restated Revolving Line of Credit
Note dated the date hereof made by the Company in favor of ADVB (the “AR ADVB
Note” together with the Kiphart Note, the “Notes”);
 
WHEREAS, the AR ADVB Note is intended to replace and supersede the Existing ADVB
Note; and
 
WHEREAS, the parties desire to set forth certain additional understandings among
themselves as more fully described herein.
 
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereby agrees as follows:
 
1. The AR ADVB Note. Contemporaneously with the execution of this Agreement and
delivery by the Company to ADVB of the AR ADVB Note, ADVB shall deliver to the
Company the original Existing ADVB Note.
 
2. Security Agreement. On the date hereof, the Company and the Noteholders shall
enter into that certain Amendment No. 1 to the Security Agreement dated as of
the date hereof which amends the Security Agreement dated as of August 14, 2008
(collectively, the “Security Agreement”) made by the Company in favor of the
Noteholders to secure the obligations of the Company under the Notes.
 
3. Condition to Advances. It shall be a condition to each advance under the
Notes that no Event of Default (as defined in the Notes) shall have occurred and
be continuing. At the time of each request for an advance, the Company shall
provide to the Noteholders a certificate, executed by the Chief Executive
Officer or Chief Financial Officer of the Company, stating that no Event of
Default has occurred and is continuing.
 
4. Manner of Advances, Repayments, Prepayments and Payment of the Wachovia Note.
The Company hereby covenants and agrees that prior to drawing any advances under
the Notes after the date of this Agreement, it shall first draw $2,200,000
against the Notes which shall be used to pay down the entire outstanding balance
of the Revolving Promissory Note dated June 10, 2008 between Applied Energy
Management, Inc. and Wachovia Bank, National Association in the principal amount
of $2,228,775. All future advances thereafter requested by the Company shall be
drawn equally against the Notes until the Kiphart Note is fully drawn, after
which all draws will be against the AR ADVB Note
 
 
Page 1 of 4

--------------------------------------------------------------------------------



unless otherwise agreed to by the Company and the Noteholders in writing. As
long as both of the Notes remain outstanding, each repayment and prepayment
thereof by the Company shall be divided into two payments, a payment to the
Kiphart Note and a payment to the AR ADVB Note, each such payment in an amount
proportional to the outstanding principal balance of each of the Notes.
 
5. Commitment by ADVB. ADVB hereby covenants and agrees that it has reserved
cash or other immediately liquid assets in an amount equal to the undrawn
balance under the AR ADVB Note, and shall at all times while the AR ADVB Note
remains outstanding continue to reserve a sufficient amount of cash or other
immediately liquid assets as to enable it to make advances under the AR ADVB
Note.
 
6. Subordination by Noteholders. Each Noteholder agrees to subordinate its Note
and its security interests evidenced by the Security Agreement in the event the
Company arranges to have a commercial lender provide financing to the Company
for similar purposes, which subordination must be on terms and conditions
acceptable to the Noteholders in their reasonable discretion.
 
7. Information Regarding Use of Proceeds. Promptly following request therefore
by either Noteholder, the Company shall provide Noteholders with reasonable
detail regarding the use of proceeds with respect to any advance made under the
Notes, subject to the Company’s obligations under Regulation F-D.
 
8. Kiphart Note. All references in the Kiphart Note to the Existing Agreement
shall mean and include only this Agreement.
 
9. Arbitration. In the event of any and all disagreements and controversies
arising from this Agreement or the Notes, such disagreements and controversies
shall be subject to binding arbitration as arbitrated in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association in Chicago, Illinois before one neutral arbitrator. Any party
involved in such disagreement or controversy may apply to the arbitrator seeking
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved. Without waiving any remedy under this Agreement, any
involved party may also seek from any court having jurisdiction any interim or
provisional relief that is necessary to protect the rights or property of that
party, pending the establishment of the arbitral tribunal (or pending the
arbitral tribunal’s determination of the merits of the controversy). In the
event of any such disagreement or controversy, no party shall directly or
indirectly reveal, report, publish or disclose any information relating to such
disagreement or controversy to any person, firm or corporation not expressly
authorized by the other party to receive such information or use such
information or assist any other person in doing so, except to comply with actual
legal obligations of such party, or unless such disclosure is directly related
to an arbitration proceeding as provided herein, including, but not limited to,
the prosecution or defense of any claim in such arbitration. The costs and
expenses of the arbitration (including, without limitation, reasonable
attorneys’ fees) shall be paid by the non-prevailing party or as determined by
the arbitrator.
 
10. Miscellaneous.
 
(a) All of the WHEREAS clauses and other recitals at the beginning of this
Agreement are hereby incorporated into and made part of this Agreement.
 
(b) This Agreement shall be binding upon, and shall inure solely to the benefit
of, each of the parties hereto, and each of their respective heirs, executors,
administrators, successors and permitted assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. No Noteholder
shall assign its rights under this Agreement except in connection with an
assignment under the Notes permitted by the terms thereof.
 
Page 2 of 4

--------------------------------------------------------------------------------


 
(c) This Agreement amends and restates the Existing Agreement in its entirety as
of the date hereof, and this Agreement may be amended only by written execution
by all parties. No waiver of any provision of this Agreement shall in any event
be effective unless the same shall be in writing and acknowledged by the party
against whom enforcement is sought, and then any such waiver shall be effective
only in the specific instance and for the specific purpose for which given.
 
(d) The descriptive headings of the several sections and paragraphs of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
 
(e) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Illinois.
 
(f) Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by, unenforceable or invalid
under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
(g) This Agreement may be executed in one or more counterparts, all of which
shall be deemed but one and the same agreement and each of which shall be deemed
an original. Delivery by facsimile of an executed counterpart of this Agreement
shall be effective as an original executed counterpart hereof and shall be
deemed a representation that an original executed counterpart hereof will be
delivered.
 
(h) THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.
 
(i) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE NOTEHOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION
IN ANY OTHER JURISDICTION. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE AND EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
[Signatures on following page]
 
Page 3 of 4

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 
 
LIME ENERGY CO.
 
 
By:  /s/ Jeffrey R. Mistarz_____________________________
Name: Jeffrey R. Mistarz
Title: Executive Vice President and Chief Financial Officer
 
 
NOTEHOLDERS:
 
Richard P. Kiphart

/s/ Richard P. Kiphart                     

Advanced Biotherapy, Inc.
 
By:  /s/ Christopher W. Capps                    
Christopher W. Capps, President
 
 
Page 4 of 4

--------------------------------------------------------------------------------